DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with DANIEL NGUYEN on 02/26/2021.

The application has been amended as follows: 
Claims 4, 11, 19 have been canceled as the claim language has been incorporated into its parent claims 1, 9, 17 in claim amendments filed 02/22/2021.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments & amendments, filed 02/22/2021, have been fully considered and are persuasive. 
None of the cited prior art alone or in combination provides motivation to explicitly teach:

wherein selectively adjusting the operating parameters of the RF signals includes selectively modifying current induced in the antenna system based on the received temperature measurements or selectively modifying pulse width of the RF signals based on the received temperature measurements, or selectively modifying both electric current and pulse width based on the received temperature measurement, using the control unit in independent claim 9;
wherein the set of instructions that cause the processor to selectively adjust the operating parameters of the transmitted RF signals causes the processor to selectively modify electric current induced in the antenna system based on the received temperature measurements or selectively modify pulse width of the RF signals based on the received temperature measurements, or selectively modify both electric current and pulse width based on the received temperature measurements in independent claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272.  The examiner can normally be reached on Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864